TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-02-00815-CR



                             Thomas Jackson Wilson, Appellant

                                              v.

                                The State of Texas, Appellee




     FROM THE DISTRICT COURT OF LLANO COUNTY, 33RD JUDICIAL DISTRICT
        NO. CR5178, HONORABLE GUILFORD L. JONES III, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant’s motion to dismiss this appeal is granted. See Tex. R. App. P. 42.2(a).

The appeal is dismissed.




                                            Mack Kidd, Justice

Before Chief Justice Law, Justices Kidd and Patterson

Dismissed

Filed: August 29, 2003

Do Not Publish